In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 05-3912
ROBERT BROWN,
                                                 Plaintiff-Appellant,
                                 v.

CITY OF MICHIGAN CITY, INDIANA,
                                                Defendant-Appellee.
                          ____________
             Appeal from the United States District Court
      for the Northern District of Indiana, South Bend Division.
            No. 02 C 572—Robert L. Miller, Jr., Chief Judge.
                          ____________
      ARGUED APRIL 6, 2006—DECIDED SEPTEMBER 5, 2006
                          ____________


  Before RIPPLE, MANION and KANNE, Circuit Judges.
  RIPPLE, Circuit Judge. On August 1, 2002, Robert Brown
was banned from all properties or programs operated by the
Michigan City Department of Parks and Recreation. On
August 13, 2002, he filed this suit against the City of Michi-
gan City, Indiana (“City”); he alleged that the ban violated
his rights to procedural and substantive due process
guaranteed by the Fourteenth Amendment. On September
19, 2005, the United States District Court for the Northern
District of Indiana granted summary judgment in favor of
2                                                 No. 05-3912

the City. Mr. Brown now appeals. For the reasons set forth
in this opinion, we affirm the judgment of the district court.


                              I
                     INTRODUCTION
A. Facts
  Mr. Brown is a resident of Michigan City, Indiana.
Washington Park (the “park”) is the largest public park in
Michigan City, and is located on the shores of Lake Michi-
gan. Residents, including Mr. Brown, may enter the park
free of charge with a resident pass. According to Mr. Brown,
sometime in 1988, he began visiting Washington Park on a
daily basis with his wife; they would “sit and watch the
sunsets and sunrises, drink coffee, smoke cigarettes.” Brown
Dep., R.49, Tab 3 at 20. After his wife passed away later that
year, he continued this routine: Over the course of approxi-
mately fourteen years, in the morning, he would drive his
R.V. to Washington Park, park near the lake, drink his
coffee, smoke cigarettes and watch people at the beach,
sometimes with binoculars.1 He did not leave his van on
most occasions.
  On July 2, 2002, Darrell Garbacik, the Recreation Director
for the Michigan City Department of Parks and Recreation,
received a phone call from LaPorte Recreation Director Karl
Swihart. Swihart told Garbacik that Mr. Brown previously
had been observed at Stone Lake Beach in LaPorte, Indiana,


1
  Mr. Brown claims that he watched only women on the beach,
see Brown Dep., R.49, Tab 3 at 51; the City claims that he also
watched children, and that some of the “women” sunbathing
on the beach in actuality were “teenage girls,” id.
No. 05-3912                                                     3

sitting in his R.V. and watching beach patrons through
binoculars.2 The LaPorte police were notified and, after an
investigation, they discovered that, in 1995, Mr. Brown had
been convicted of one count of child molestation.3 Swihart
faxed Garbacik the case report from this investigation.
Garbacik subsequently notified the Michigan City
Police Department (“MCPD”) and the park staff of Mr.
Brown’s criminal history; he directed the park staff to be on
notice of Mr. Brown’s whereabouts in the park and to report
any unusual behavior.
  A picture of Mr. Brown’s vehicle subsequently was
circulated to parking attendants at the Washington Park
gatehouse; they logged Mr. Brown entering and exiting
the park daily, sometimes twice daily, from July 16 to July
29, 2002. In addition, staff at a day camp within the park
observed Mr. Brown driving slowly by the camp, allegedly
watching the children. At his deposition, Garbacik ex-


2
   Specifically, in late June 2002, Mr. Brown was parked near the
beach, directly across from a family sitting on the beach. Officer
Paul Brettin of the LaPorte City Police Department was on the
scene and, having noticed Mr. Brown in his car, inquired of the
lifeguards about his presence. The lifeguards informed the officer
that Mr. Brown often parked in this same spot and watched beach
patrons. Officer Brettin then approached Mr. Brown’s vehicle; Mr.
Brown explained to the officer that he was at the beach to go
swimming. Officer Brettin requested identification, which Mr.
Brown willingly provided. The officer subsequently ran a
criminal check on Mr. Brown and discovered his criminal history.
3
  For this crime, Mr. Brown was sentenced to six years’ imprison-
ment; three years of his term of imprisonment were suspended,
and he was released from prison in January 1999. He was placed
on probation for three years and completed a counseling program
after his release.
4                                                 No. 05-3912

plained that the speed limit on the road in front of the day
camp is only ten miles an hour, but nevertheless maintained
that Mr. Brown’s conduct was unusual:
    Q: [W]hat is the speed limit within the park?
    A: I’d actually be guessing, but I’d have to believe it’s
    ten miles or less . . . .
    ...
    Q: So what does it mean to say that Mr. Brown was
    cruising slowly . . . ?
    A: I think the distinction there and what was expressed
    to me is that most people keep their eyes on the road
    and stop at the stop sign. This particular individual was
    looking to his right observing activities going on there.
Garbacik Dep., R.49, Tab 1 at 22. The City acknowledges
that, although Mr. Brown’s people-watching at the park was
in and of itself a largely innocent activity, when combined
with his criminal history, it raised a “red flag[]” for the park
staff. Id. at 38.
  Mr. Brown was approached by Officer Webb of the MCPD
while sitting in his R.V. at the park in late July 2002. Officer
Webb inquired about Mr. Brown’s activities and whether he
was bothering anyone; after a short conversation, he
allowed Mr. Brown to remain in the park. Mr. Brown again
was approached in the park the next day; after asking Mr.
Brown what he was doing, Officer Mark Swistek of the
MCPD suggested that he leave the park. Mr. Brown com-
plied. A few days later, Mr. Brown was again in Washing-
ton Park when he was approached by two officers, who
inquired whether Mr. Brown was registered as a sex
offender with the MCPD; he responded that he had regis-
tered with the Sheriff’s Department in LaPorte County, but
No. 05-3912                                                 5

was not aware that he also needed to register with Michigan
City officials.4 According to Mr. Brown, the fourth and last
time he was approached by the police in the park, the
officers were accompanied by a city attorney. The attorney
took Mr. Brown’s park pass; the officers informed him that
he was no longer allowed in the park; if he returned, Mr.
Brown was warned, he would be arrested for trespassing.
Mr. Brown complied with this order.
  On July 31, 2002, an officer of the MCPD hand-delivered
a letter to Mr. Brown. It read:
    The banning of your presence from the Michigan City
    Park properties will be presented to the Michigan City
    Parks and Recreation Board, Thursday August 1st at
    6:00 in the 1st floor of the Park Office.
Id., Ex.5. Mr. Brown affirms that he “knew why [he] was
being banned,” Brown Dep., id., Tab 3 at 43, but alleges that
he did not understand that he was “invite[d]” to the
hearing, id. at 7. Because the police previously had told
him that he would be arrested if he entered the park again
and because the meeting was at the Park Office, inside
Washington Park, he did not believe that he had permission
to attend.
  A friend of Mr. Brown’s, Randolph Sanders, called
various city officials to find out more about this meeting; he
spoke with the Park Superintendent, to whom he expressed
the concern that Mr. Brown would be arrested if he attended
the meeting. The Superintendent stated that Mr. Brown was
allowed to attend the meeting; however, both the Superin-


4
  Subsequently, Mr. Brown promptly completed the necessary
paperwork to register as a convicted sex offender with the
Michigan City Police Department.
6                                               No. 05-3912

tendent and the city attorney refused Sanders’ request to
put this assurance in writing.
   The Michigan City Parks and Recreation Board met in
regular session on August 1, 2002, at the Park Office in
Washington Park. In attendance were the four Board
members, a number of park staff, press and members of the
public. Mr. Brown was not present. One of the items
discussed at the meeting was Resolution 548, entitled, “A
Resolution Prohibiting the Use of Park Department Proper-
ties by an Individual Having a Child Molesting History.”
Id., Tab 1, Ex.7. In pertinent part, the Resolution read:
      WHEREAS, the Michigan City Parks and Recreation
    Board and the Michigan City Parks and Recreation
    Department are by law responsible for the safety of all
    persons using the Park Department facilities or partici-
    pating in Park Department programs, and
    ....
      WHEREAS, it was brought to the attention of this
    Board by the Department staff and the Michigan City
    Police Department that during the period of a recent
    summer day camp program for children conducted
    at Washington Park, an individual, namely, Robert E.
    Brown . . . , who was recognized by members of the
    Michigan City Police force as a convicted child molester,
    was observed by the Police and the Department staff
    frequenting Washington Park in [a] recreational/
    camping vehicle, while having a set of binoculars and a
    camera in his possession, and
      WHEREAS, this Board has determined that in order
    to discharge its responsibilities of child protection and
    safety, it is necessary to designate all properties and
    programs under the jurisdiction of the Department to be
No. 05-3912                                              7

   OFF LIMITS to any person who has been convicted of
   child molesting under Indiana Code, IC 35-42-4-3, or
   convicted of any other sex crime in which the victim is
   a child under the age of 18 years, and to ban such
   person from all Michigan City Parks and Recreation
   Department properties indefinitely.
    NOW THEREFORE, BE IT RESOLVED BY THE
   MICHIGAN CITY PARKS AND RECREATION BOARD
   AS FOLLOWS:
       (1) That ROBERT E. BROWN . . . is hereby
       BANNED from all properties or programs operated
       under the jurisdiction of the Michigan City Depart-
       ment of Parks and Recreation and that in the event
       said individual is found upon any such property, he
       shall be considered a trespasser, and shall be re-
       moved forthwith, or be subject to arrest for failure
       to depart the premises.
       (2) That all properties and programs operated under
       the jurisdiction of this Department are hereby de-
       clared OFF LIMITS to any person who has been
       convicted of child molesting under Indiana Code,
       IC 35-42-4-3, or convicted of any other sex crime in
       which the victim is a child under the age of 18
       years, and in the event that such individual is
       identified and found upon any such property, he
       shall be considered a trespasser and shall be or-
       dered to remove himself forthwith, or be subject to
       arrest for failure to depart the premises. . . .
Id. at 1-2. Although the resolution applied to all persons
convicted of child molestation, the City admits that Mr.
Brown was the only individual mentioned in the resolution
8                                                 No. 05-3912

or at the Board meeting as “being a sex offender in the
parks.” Garbacik Dep., id., Ex.1 at 32.
  The resolution was presented to the Board by Park
Department Attorney Patrick Donoghue. Donoghue in-
formed the persons in attendance that Mr. Brown had been
involved in a “series of incidents . . . involving the safety
and protection of children.” Minutes, id., Ex.6 at 2. He
explained that Mr. Brown has a criminal record, had been
seen using binoculars to watch a family at a LaPorte beach,
and had been observed engaging in suspicious behavior in
Washington Park, including visiting the park “everyday,
sometimes twice a day,” watching people from “his vehicle
with binoculars and a camera on one occasion,” and, on
numerous occasions, “driving by very slowly” the chil-
dren’s day camp. Id. at 3. He classified the Board’s obliga-
tion as “about as extreme as [it could] possibly be,” given
the Board’s responsibility for the “care, custody and safety
of [children who visit the park].” Id. Resolution 548 passed
unanimously.
  After this litigation was filed on August 13, 2002, the
Board reconvened in a special session on August 29, 2002.
At this meeting, which again was held in the Park Office
and of which Mr. Brown received no notice, Donoghue
recommended to the Board that they rescind Resolution 548
and instead pass Resolution 552, entitled, “A Resolution
Prohibiting the Use of Park Department Properties by an
Individual Having a Child Molesting History, Whose
Observed Behavior Constitutes a Threat to the Safety of
Children.” Id., Ex.9. The Resolution is similar in substance to
Resolution 548; the difference is that, instead of making
Michigan City park properties “OFF LIMITS to any person
who has been convicted of child molesting under Indiana
Code, IC 35-42-4-3, or convicted of any other sex crime in
No. 05-3912                                                  9

which the victim is a child under the age of 18 years,” id.,
Ex.7 at 1-2 (emphasis added), it makes those properties and
park programs “OFF LIMITS to the said Mr. Robert E.
Brown who has been convicted of child molesting under
Indiana Code, IC 35-42-4-3, and whose observed behavior
in Washington Park is deemed by this Board to constitute a
threat to the safety of children,” id., Ex.9 at 1-2. Under the
resolution, Mr. Brown is banned from “all Michigan City
Parks and Recreation Department properties indefinitely.”
Id. at 2. Donoghue explained the change to the Board
members and other members of the public present at the
meeting as prompted by the motion for class certification
filed by Mr. Brown. Because the “immediate problem to be
addressed is Mr. Brown,” and the issue of other persons
convicted of child molestation is “more remote,” Donoghue
urged the Board to “adopt [the new] resolution and rescind
Resolution 548. . . . [O]ur Resolution No. 548 must be
‘narrowly tailored’ and it is ‘narrowly tailored’ if it targets
and eliminates no more tha[n] the exact source of evil it
seeks to remedy.” Id., Ex.8 at 2. The Board voted unani-
mously to rescind Resolution 548 and to adopt Resolution
552.


B. District Court Proceedings
  On August 13, 2002, Mr. Brown brought this action
against the City of Michigan City in the District Court for
the Northern District of Indiana; at the same time, he filed
in the district court a motion for class certification. Mr.
Brown alleged that he, and the other individuals banned
from entering Michigan City parks by Resolution 548, had
been deprived of a protected liberty or property interest
without due process of law. Specifically, he claimed that
notice of the August 1st Board meeting was not timely
10                                                  No. 05-3912

received; further, he claimed that he was deprived of an
opportunity to be heard because he previously was told
that, if he entered the park, as was necessary to attend
the meeting, he would be arrested. Mr. Brown also alleged a
violation of his and the class’ substantive due process rights,
claiming that the right to enter public spaces like city parks
is a “fundamental and basic right of plaintiff and the class”
and that the decision to ban the class from city parks was
“arbitrary and irrational.” R.1 at 6. Mr. Brown sought on
behalf of the class a declaratory judgment and a permanent
injunction, allowing the class to lawfully enter Michigan
City parks; he also sought compensatory damages and
attorneys’ fees.5
  After Resolution 548 was rescinded and Resolution 552
passed, Mr. Brown amended the complaint, naming himself
as the sole plaintiff; he subsequently also withdrew his
motion for class certification.
  On September 19, 2005,6 the district court granted sum-
mary judgment in favor of the City. First, with regard to Mr.
Brown’s procedural due process claim, it found that Mr.
Brown did not have a protected property interest in being
permitted to enter Michigan City’s parks. It rejected the
claim that “his resident pass and his ability, like that of
other members of the public, to enter and use the City’s
parks amounted to an understanding or entitlement that


5
  The complaint also alleges a violation of the Ex Post Facto
Clause of Article I, § 10, and the Fifth Amendment Double
Jeopardy Clause. These claims have not been pursued on appeal.
6
  The case was stayed pending a decision in Doe v. City of
Lafayette, 334 F.3d 606 (7th Cir. 2003); a second stay was issued
when this court voted to rehear Doe en banc, see 377 F.3d 757 (7th
Cir. 2004).
No. 05-3912                                                11

created a property interest.” R.54 at 9 (internal quotation
marks omitted). Further, because Mr. Brown still could
enter other public places in Michigan City and because he
still may visit other parks outside of Michigan City’s
municipal boundaries, any infringement was de minimis.
The court also rejected Mr. Brown’s claim of a liberty
interest, based on damage to his reputation. Although the
“labeling of Mr. Brown as a threat to children may have
resulted in damage to his reputation,” id. at 11, under the
“stigma plus” test of Paul v. Davis, 424 U.S. 693, 708-09
(1976), he also needed to establish “the alteration of a
legal status,” R.54 at 12. This, the district court concluded,
Mr. Brown had not done:
    [T]he burden on his right to enter Michigan City’s parks
    . . . doesn’t impede his ability to enter and use other
    public places in Michigan City or enter and enjoy public
    parks in other locales . . . . Mr. Brown hasn’t cited an
    Indiana law establishing a right to enter Michigan City
    parks or cited to any case law supporting his claim of
    such an entitlement.
Id. at 13.
  Even if he did have a protected property or liberty
interest, the court continued, Mr. Brown received the
process he was due. He received adequate notice. See id. at
15 (“Mr. Brown hasn’t set forth any circumstances to
support a finding that 24-hours was insufficient.”). He
was given an opportunity to be heard. Id. at 17 (holding that
Mr. Brown’s belief that he would be arrested if he entered
the park was unreasonable, given that “he learned through
[Sanders’] calls that he could attend the meeting, albeit
without the written guarantee he sought” (emphasis
added)). And the hearing was fair: Although the Board
did not conduct a full adversarial hearing, “an open discus-
12                                                No. 05-3912

sion was held, and questions were accepted and answered.”
Id. at 18.
  Lastly, the district court found that Mr. Brown had not
been deprived of a “fundamental right to enter public
spaces like city parks,” guaranteed by the Due Process
Clause. Id. at 23. The “right to enter and use city parks” is
not fundamental. Id. (citing Doe v. City of Lafayette, 377 F.3d
757, 772-73 (7th Cir. 2004)). Further, the City’s actions
easily passed muster under rational basis review: The City’s
ban of Mr. Brown “is rationally related to its compelling
interest in safeguarding children in its parks.” R.54 at 25.
  Mr. Brown timely appealed.


                              II
                       DISCUSSION
  Mr. Brown contends on appeal that the district court erred
in granting summary judgment to the City on his proce-
dural due process claim. He submits that he was deprived
of property when he was “stripped of the tangible symbol
of his right to enter [Michigan City] parks, his park pass,”
Appellant’s Br. at 18; he allegedly was denied a liberty
interest when he was labeled by the City “a threat to the
safety of children,” id. at 20 (internal quotation
marks omitted). He further submits that he was not afforded
adequate process by the City: he received no notice of the
August 29, 2002 meeting; the notice received of the earlier
August 1 meeting was constitutionally inadequate; the
meetings involved “no fact-finding, testimony, or adjudica-
tion,” id. at 30; and the City’s decision to ban him from its
parks “was not made pursuant to ascertainable standards,”
id. at 23.
No. 05-3912                                                      13

  Mr. Brown also contends that the district court erred
in dismissing his substantive due process claim. Ac-
cording to Mr. Brown, he has a fundamental right to
“enter parks and wander and loiter there,” and, although
the Government admittedly has a compelling interest in
protecting children from the threat of molestation, he argues
that the Government cannot prove that the ban is rationally
related to that interest. Id. at 32.
  We review the district court’s grant of summary judgment
de novo. See Sornberger v. City of Knoxville, 434 F.3d 1006,
1012 (7th Cir. 2006). In doing so, we must construe all facts
and reasonable inferences in the light most favorable to the
non-moving party. See id. Summary judgment is proper if
“the pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and
that the moving party is entitled to a judgment as a matter
of law.” Fed. R. Civ. P. 56; see also Celotex Corp. v. Catrett, 477
U.S. 317, 322-23 (1986).


A. Procedural Due Process
  A procedural due process claim requires a two-fold
analysis. First, we must determine whether the plaintiff was
deprived of a protected interest, either liberty or property;
second, we must determine what process is due. See Pugel v.
Bd. of Trs. of Univ. of Illinois, 378 F.3d 659, 662 (7th Cir. 2004).
To determine the “specific dictates of due process,” the
Supreme Court has advised that we should consider
    three distinct factors: First, the private interest that
    will be affected by the official action; second, the risk of
    an erroneous deprivation of such interest through the
    procedures used, and the probable value, if any, of
14                                                  No. 05-3912

     additional or substitute procedural safeguards; and
     finally, the Government’s interest, including the func-
     tion involved and the fiscal and administrative burdens
     that the additional or substitute procedural requirement
     would entail.
Mathews v. Eldridge, 424 U.S. 319, 335 (1976). With this
framework in mind, we turn to Mr. Brown’s claim that he
was deprived of a protected property or liberty interest.


  1. Property Interest
  To claim a property interest protected by the Fourteenth
Amendment, “a person . . . must have more than a unilat-
eral expectation of [the claimed interest]. He must, instead,
have a legitimate claim of entitlement to it.” Bd. of Regents v.
Roth, 408 U.S. 564, 577 (1972). Property interests “are created
and their dimensions are defined by existing rules or
understandings that stem from an independent source such
as state law.” Id.; see also Perry v. Sinderman, 408 U.S. 593, 601
(1972) (holding that a property interest also can be created
through less formal rules or through “mutually explicit
understandings”).
  In this case, we must decide whether the tradition of
distributing free park passes to Michigan City residents
created a legitimate expectation of the continued right to
visit Washington Park. We sympathize with Mr. Brown’s
situation: The City, by banning him from its parks, took
from him a daily routine that seems to have brought him
great joy and one of the few activities he shared with his
wife before she died. As Mr. Brown explained in his deposi-
tion:
     [Visiting Washington Park is] just something I’ve been
     doing since way back. I’ve been coming up to Michigan
No. 05-3912                                                  15

    City when I was a teenager. . . . [T]he wife and I
    was going down there for awhile.
      It’s just a place where I can go and relax and see
    people enjoying life, which is something I haven’t done
    since my wife died.
Brown Dep., R.49, Tab 3 at 78-79.
   We cannot conclude, however, that Michigan City’s
practice of opening its parks to its residents free of charge
created a constitutionally cognizable property interest,
which was violated when Mr. Brown was banned from
those parks. A property interest of constitutional magnitude
exists only when the state’s discretion is “clearly limited”
such that the plaintiff cannot be denied the interest “unless
specific conditions are met.” Colburn v. Trs. of Indiana Univ.,
973 F.2d 581, 589 (7th Cir. 1992) (discussing the plaintiff’s
property interest in continued employment). Mr. Brown
cannot point to a state law, or another independent source,
that guarantees him access to Washington Park. In fact, the
Indiana Code grants municipal parks and recreation boards,
like the Michigan City Parks and Recreation Board, the
authority to “exercise general supervision of and make rules
for the department[] [and] establish rules governing the use
of the park and recreation facilities by the public[.]” Ind.
Code § 36-10-3-10(a)(1), (2) (1999). Under the power granted
to it by § 36-10-3-10, the Michigan City Parks and Recreation
Board ultimately possesses discretion to decide whether and
under what conditions members of the public can access the
City’s parks.
  These circumstances are similar to those presented in Glatt
v. Chicago Park District, 87 F.3d 190 (7th Cir. 1996). In Glatt,
an owner of a yacht protested his reassignment from slip
D19 in Chicago’s Diversey Harbor to slip D5; he contended
16                                                No. 05-3912

that he had a valid property interest in slip D19. We rejected
this claim. Because the “Marine Director is given uncabined
discretion to change a permit holder’s harbor or slip
whenever the director thinks that the change is necessary
because of ‘efficiency,’ ” we held that the plaintiff could not
claim a property interest in a particular slip. Id. at 192
(concluding that “[t]he words ‘property’ and ‘entitlement’
connote an interest that is securely, though not absolutely,
the holder’s”). Because the right to enter the City’s parks
also is not “securely” Mr. Brown’s, id., it cannot be claimed
as a valid property interest.
  Because we do not believe that Mr. Brown can claim a
property interest in accessing the parks of Michigan City,
we need not determine whether he has a property inter-
est that could be termed de minimis and whose depriva-
tion would not warrant due process. See Omosegbon v. Wells,
335 F.3d 668, 674 (7th Cir. 2003) (holding that, to establish a
constitutionally protectable property interest, the plaintiff
must establish that his interest is “more than de minimis,
which typically calls on the plaintiff to demonstrate some
form of provable . . . harm”); see also Freeman v. Sports Car
Club of America, Inc., 51 F.3d 1358, 1363 (7th Cir. 1995)
(holding that the plaintiff did not have a valid property
interest in his racing license because it implicated only
“amateur racing, a hobby,” and noting that, “[i]f [the
plaintiff] did not want to play by the [racing club’s] rules[,]
his proper recourse was to race elsewhere”).


  2. Liberty Interest in Reputation
  Mr. Brown also contends that Michigan City’s actions
implicate a constitutionally protected liberty interest.
According to Mr. Brown, the City damaged his reputa-
No. 05-3912                                                    17

tion by classifying him as a “present threat” to children;
this, coupled with the alteration of his legal status, warrants
procedural due process under the “stigma plus” framework
of Paul v. Davis, 424 U.S. 693 (1976). Appellant’s Br. at 21-23.
The district court rejected this argument; it held that,
although the City’s statements may have damaged his
reputation, Mr. Brown had not demonstrated the alteration
of his legal status, as required by the “stigma plus” test.
  Paul v. Davis recognized that “mere defamation by the
government does not deprive a person of liberty protected
by the Fourteenth Amendment, even when it causes serious
impairment of [one’s] future employment.” Hojnacki v.
Klein-Acosta, 285 F.3d 544, 548 (7th Cir. 2002) (internal
quotation marks omitted and alteration in original) (discuss-
ing Paul v. Davis, 424 U.S. at 697, 708-09). Rather, it is only
the “alteration of legal status,” such as the governmental
deprivation of a right securely held, “which, combined with
the injury resulting from the defamation, justifie[s] the
invocation of procedural safeguards.” Paul, 424 U.S. at 708-
09.
  To be sure, the statements made about Mr. Brown at
the August 1st and August 29th Board meetings probably
could be classified, if untrue, as defamatory because they
had and may continue to have the potential to “injure
his . . . reputation” and are “capable of being proved false.”
Sadallah v. City of Utica, 383 F.3d 34, 38 (2d Cir. 2004)
(internal quotation marks omitted). Although the majority
of statements made by city representatives at the two
meetings were truthful,7 we can assume for present pur


7
  See, e.g., R.49, Tab 1, Ex.6 at 3 (accurately describing Mr.
Brown’s activities at Washington Park, including visiting the park
                                                   (continued...)
18                                                 No. 05-3912

poses that some of the statements made were false. More-
over, as a direct result of publicity about Board proceedings,
Mr. Brown was harassed publicly and his R.V. was vandal-
ized. See Brown Dep., R.49, Tab 3 at 34 (noting that vandals
knocked windows out in his motor home); id. at 65 (discuss-
ing the connection between this incident and publicity
surrounding the Board’s actions). We further can assume for
purposes of this analysis that these statements “cast[] doubt
on [Mr. Brown’s] good name, reputation, honor or integ-
rity,” fulfilling the first prong of the Paul v. Davis “stigma
plus” test. Dupuy v. Samuels, 397 F.3d 493, 503 (7th Cir. 2005)
(internal quotation marks omitted).
   We agree, however, with the district court that Mr. Brown
cannot fulfill the “plus” factor of the Paul v. Davis test—the
alteration of legal status. For a plaintiff to establish a
protectable liberty interest, “any stigmatic harm must take
concrete forms and extend beyond mere reputational
interests.” Omosegbon, 335 F.3d at 675. The defamatory
statements must “alter[] or extinguish[ ]” “a right or status
previously recognized by state law.” Paul, 424 U.S. at 711;
see also id. at 712 (holding that the plaintiff’s placement on a
list of active shoplifters did not alter his legal status because
it did not “work[] any change of [his] status as theretofore
recognized under the State’s laws”). For example, we have
recognized the violation of a valid liberty interest when
“[an] employee’s good name, reputation, honor or integrity
[was] called into question in a manner that ma[de] it
virtually impossible for the employee to find new employ-
ment in his chosen field,” Townsend v. Vallas, 256 F.3d 661,


7
  (...continued)
“everyday, sometimes twice a day,” and “sitting in his vehicle
with binoculars”).
No. 05-3912                                                    19

670 (7th Cir. 2001); see also Beischel v. Stone Bank Sch. Dist.,
362 F.3d 430, 439 (7th Cir. 2004) (same); when a student was
deprived of the right to attend public school, see Paul, 424
U.S. at 710 (discussing Goss v. Lopez, 419 U.S. 565 (1975));
and when a plaintiff’s right to operate a vehicle on the
highways of the state was taken away, Paul, 424 U.S. at 711
(discussing Bell v. Burson, 402 U.S. 535 (1971)).
  Mr. Brown cannot establish that the right to enter the
parks of Michigan City is “a right or status previously
recognized by state law.” Paul, 424 U.S. at 711. The cases
cited by Mr. Brown, see, e.g., Gen. Outdoor Adver. Co. v. City
of Indianapolis, Dept. of Pub. Parks, 172 N.E. 309, 313
(Ind. 1930), indeed do discuss the importance of public
parks; however, they do not confer a constitutionally
cognizable right upon all citizens to enjoy these parks
unconditionally. In fact, as we already have discussed,
the right to enter Michigan City parks is qualified by
Indiana state law, which grants discretion to the Park Board
to set conditions on the public’s entry to city parks and to
regulate the behavior required of its visitors. See Ind. Code
§ 36-10-3-10(a)(2) (1999). The cases cited by Mr. Brown in
support of a contrary conclusion are inapposite. For exam-
ple, he relies on Wisconsin v. Constantineau, 400 U.S. 433
(1971). In Constantineau, the Supreme Court held that a one-
year ban on the plaintiff’s purchase of alcohol in Hartford,
Wisconsin, was invalid because no notice was given and no
hearing held; the Court found that the stigma of being
banned publicly from a liquor store constituted the denial
of a liberty interest. See id. at 436. In Paul v. Davis, the Court
held, however, that stigma alone does not establish the
deprivation of a constitutionally protectable liberty interest;
instead, the plaintiff also must establish the alteration of
legal status. See Paul v. Davis, 424 U.S. at 701-02 (refusing to
overturn Constantineau but clarifying that “the correct
20                                                    No. 05-3912

import of [the Constantineau] decision . . . must be derived
from an examination of the precedents upon which it relied,
as well as consideration of the other decisions by this Court,
before and after Constantineau, which bear upon the rela-
tionship between governmental defamation and the guaran-
tees of the Constitution”). Accordingly, Constantineau has
been limited by this circuit to its precise facts; as we ex-
plained in Health Equity Resources Urbana, Inc. v. Sullivan,
927 F.2d 963 (7th Cir. 1991), Paul reinterpreted Constantineau
to recognize a state law entitlement to freely “purchase
goods,” an entitlement not at issue in this case.8 Id. at 968.


8
   In his reply brief, Mr. Brown also cites Somerset House, Inc. v.
Turnock, 900 F.2d 1012 (7th Cir. 1990), for the proposition that
his ban from Michigan City parks affected a change in his legal
status. In Somerset, the plaintiff, a nursing home in Chicago, was
found by the Illinois Department of Public Health to have
committed a violation of the Nursing Home Care Reform Act, Ill.
Rev. Stat. ch. 111 1/2, ¶ 4151-101, et seq. (1988), and was issued
a “Conditional License”; the Conditional License caused the
Illinois Department of Public Aid to automatically withdraw
funding under the Quality Incentive Program, Ill. Admin. Code
tit. 89 § 140.565 et seq., until the temporary license expired. The
plaintiff brought suit against the Directors of the Illinois Depart-
ment of Public Health and the Department of Public Aid, alleging
that it was deprived of property without due process of law. The
district court held that the plaintiff had a significant protectable
interest under the “stigma plus” analysis. On appeal, the defen-
dant did not challenge whether the plaintiff had a constitution-
ally protected property or liberty interest and, therefore, contrary
to Mr. Brown’s suggestion, we had no occasion to address the
issue. Even had we affirmed the district court’s analysis, that
analysis is not applicable to the present case: The district court in
Turnock held that the loss of eligibility for Quality Incentive
                                                      (continued...)
No. 05-3912                                                      21

We therefore find no alteration of legal status and, conse-
quently, no deprivation of a protectable liberty interest.
  Whether Mr. Brown was afforded adequate process in this
case is a difficult question. Because we conclude that Mr.
Brown was not deprived of a valid liberty or property
interest, however, we have no occasion to address defini-
tively what process was due and whether the process
afforded was adequate under the circumstances.


B. Substantive Due Process
   Mr. Brown also contends that the City violated his right to
substantive due process when it banned him from entering
its public parks. As the Supreme Court has noted,
    the Due Process Clause specially protects those funda-
    mental rights and liberties which are, objectively,
    deeply rooted in this Nation’s history and tradition, and
    implicit in the concept of ordered liberty, such
    that neither liberty nor justice would exist if they
    were sacrificed . . . . Our Nation’s history, legal tradi-
    tions, and practices thus provide the crucial guideposts
    for responsible decisionmaking, that direct and restrain



8
  (...continued)
Program funding, a program created and administered by state
law, constituted a “change in legal status.” Id. at 1015 (describing
the holding of the district court). The same is not true here.
Unlike in Turnock, where under the terms of state law the plaintiff
was eligible for state funding and therefore was guaranteed due
process before such eligibility was withdrawn, there is no state
law or similar source that guarantees Mr. Brown access to
Michigan City parks.
22                                                No. 05-3912

     our exposition of the Due Process Clause. As we
     stated recently in Flores, the Fourteenth Amendment
     forbids the government to infringe . . . fundamental
     liberty interests at all, no matter what process is pro-
     vided, unless the infringement is narrowly tailored to
     serve a compelling state interest.
Washington v. Glucksberg, 521 U.S. 702, 720-21 (1997) (inter-
nal citations and quotation marks omitted; emphasis and
second alteration in original). The Supreme Court, however,
has advised that we must be
     reluctant to expand the concept of substantive due
     process because guideposts for responsible decision-
     making in this unchartered area are scarce and open-
     ended. By extending constitutional protection to an
     asserted right or liberty interest, we, to a great extent,
     place the matter outside the arena of public debate and
     legislative action. We must therefore exercise the utmost
     care whenever we are asked to break new ground in this
     field . . . .
Id. at 720 (internal citations and quotation marks omitted).
As a result, there is only a narrow category of recognized
“fundamental” rights. They include:
     the rights to marry, to have children, to direct the
     education and upbringing of one’s children, to marital
     privacy, to use contraception, to bodily integrity, and to
     abortion[.] We have also assumed, and strongly sug-
     gested, that the Due Process Clause protects the tradi-
     tional right to refuse unwanted lifesaving med-
     ical treatment.
Id. (internal citations omitted).
  The right to enter a public park is not among this list. In
fact, in Doe v. City of Lafayette, 377 F.3d 757 (7th Cir. 2004),
No. 05-3912                                                 23

we explicitly refused to expand the list of fundamental
liberties to include a right to enter city parks. In Doe, the
plaintiff previously had been convicted of child molestation.
While on probation, he reportedly was seen “cruising parks
and watching young children.” Id. at 759 (internal quotation
marks omitted). He later received notice from the City of
Lafayette, Indiana, that he had been banned from entering
its public parks. Doe challenged this ban, alleging, in
pertinent part, that he had been deprived of a substantive
due process right recognized by the Fourteenth Amend-
ment.
   We classified Mr. Doe’s alleged “right to enter the parks
to loiter or for other innocent purposes” as one that, al-
though certainly important, is not “fundamental.” Id. at 769-
70. “It certainly is an uncomfortable fit with the
liberty interests that the Supreme Court, as noted in
Glucksberg, has determined to be fundamental,” id. at 770,
including the right to marry, to marital privacy and to use
contraception:
    When we compare Mr. Doe’s asserted liberty interest
    with those which have been held fundamental, we are
    bound to the conclusion that Mr. Doe’s asserted right to
    enter the parks to loiter is not on the same footing; it is
    not implicit in the concept of ordered liberty, such that
    neither liberty nor justice would exist if [it] were sacri-
    ficed. . . . The historical and precedential support for a
    fundamental right to enter parks for enjoyment is, to
    put it mildly, oblique. Notably, Mr. Doe’s argument
    contains a dearth of historical sources. He cites no case,
    state or federal, that has held that the right to enter the
    park to loiter or for other enjoyment purposes is
    “fundamental,” as that term is understood in substan-
    tive due process doctrine.
24                                                No. 05-3912

Id. at 770-71 (internal citations and quotation marks omitted;
first alteration in original). Because no fundamental right
was at stake, we applied a rational basis standard of review.
We found that the City’s interest in protecting children is
“not merely legitimate, [but] compelling.” Id. at 773. We also
found that the ban was rationally related to that end: Mr.
Doe had been witnessed in the park looking at children; he
was a convicted child molester; and it was possible that he
was heading down a “slippery slope into abuse.” Id.
  Mr. Brown does not challenge Doe’s conclusion that
the right to enter a park is not fundamental. We therefore
“must ask whether the ban is rationally related to a legiti-
mate government interest, or alternatively phrased, whether
the ban is arbitrary or irrational.” Id. at 773 (internal quota-
tion marks omitted). Mr. Brown does not contest that the
City’s interest in protecting children from potential child
abusers is “legitimate.” Id. He does claim, however, that this
ban is not rationally related to that end. Unlike in Doe, he
urges, where the plaintiff was observed engaging in behav-
ior “threatening [and] dangerous” to children, Mr. Brown’s
behavior was largely benign: He merely sat alone in his
R.V., observing patrons on the beach and in the park.
Appellant’s Br. at 33.
   We cannot accept this argument. Rational-basis review
is “highly-deferential.” Turner v. Glickman, 207 F.3d 419, 426
(7th Cir. 2000). To find that a government action violates the
requirements of substantive due process in this context, it
must be “utterly lacking in rational justification.” Id.
(internal quotation marks omitted). In this case, Michigan
City park personnel received reports that Mr. Brown had
been sitting in his van, watching beach patrons through
binoculars; he came to Washington Park once or twice daily;
he previously had been seen at a nearby beach watching a
No. 05-3912                                                25

family; and he has a criminal record for molesting a child.
Of course, there are significant differences between Mr.
Brown and the plaintiff in Doe; for example, there is no
evidence that Mr. Brown was “[l]ooking for children” or
“having . . . urges” while watching children at the park. Doe,
377 F.3d at 759-60 (quoting Mr. Doe’s admissions). Nor can
we conclude on the basis of the record before us, as we did
in Doe, that Mr. Brown necessarily is heading down a
“slippery slope into abuse.” Id. at 773. Nevertheless, the
reality is that “children, some of the most vulnerable
members of society, are susceptible to abuse in parks,” id.,
and that the City has a duty to shield them, ex ante, from
the mere risk of child abuse or molestation. The ban of Mr.
Brown from the City’s parks bears a rational relationship to
its goal of protecting the children of its community. As a
practical matter of ensuring public safety, Mr. Brown is not
just another patron of the public parks. He is a convicted
child molester whose frequency of attendance and atyp-
ical behavior while in the park justified the concern of those
public officials charged with ensuring the safety of members
of the public who visit the recreational site.
  Mr. Brown responds that, because Michigan City has not
chosen to ban all child molesters from its parks, only
Mr. Brown, its actions are “fundamentally irrational.”
Appellant’s Br. at 34. But the City’s means need not be
“narrowly tailored” to its goals; rather, they need only be
“reasonably related to [those] goal[s].” City of Chicago v.
Shalala, 189 F.3d 598, 607 (7th Cir. 1999). Unlike other
persons previously convicted of child molestation, Mr.
Brown was witnessed repeatedly in Washington Park
watching patrons through binoculars; there is no indication
that park officials had seen other sex offenders on City
property, engaged in activity similar to Mr. Brown’s.
Further, as we concluded in Doe, “[t]here is certainly
26                                                   No. 05-3912

nothing in the record to suggest the City would act dif-
ferently when faced with a similar case.” Doe, 377 F.3d
at 773 n.14.9


                          Conclusion
  For the reasons set forth in this opinion, we affirm the
judgment of the district court.
                                                       AFFIRMED




9
  Mr. Brown also contrasts his case with that of Willie Faulkner,
the only other individual to have been banned from Michigan
City parks. Faulkner was “observed with his hands in his pants,”
watching a female high school volleyball team. Garbacik Dep.,
R.49, Tab 1 at 8. In August 2002, he was banned from entering
Michigan City parks “for the remainder of the 2002 and for the
entire 2003 calendar year.” Letter to Faulkner, R.49, Tab 1, Ex.2.
Mr. Brown submits that it is irrational to impose an indefinite ban
on his entry to the City’s parks when Faulkner was banned, for
comparatively more threatening conduct, for only two years. This
comparison is persuasive, but ultimately unavailing. Although
we agree that Faulkner’s conduct can be characterized as less
benign than Mr. Brown’s, there is no evidence that Faulkner
formerly was convicted of child molestation. It is not unreason-
able for the City to treat an individual who has demonstrated a
propensity towards molesting children differently than an
individual with no record, in the event that both are engaged in
suspicious activity.
No. 05-3912                                            27

A true Copy:
       Teste:

                      _____________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                USCA-02-C-0072—9-5-06